NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 06-2561
                                   _______________

                           UNITED STATES OF AMERICA

                                           v.

                                 RAHEEM PHILLIPS,

                                             Appellant
                                   _______________

                    On Appeal from the United States District Court
                       For the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 05-cr-00491)
                     District Judge: Honorable Timothy J. Savage
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 16, 2010
                                 _______________

                 Before: AMBRO, FISHER, and WEIS, Circuit Judges

                          (Opinion filed November 24, 2010)
                                  _______________

                                      OPINION
                                   _______________

AMBRO, Circuit Judge

      Raheem Phillips was found guilty of one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). He received a sentence

enhancement under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), and
was sentenced to 186 months of imprisonment, a five-year term of supervised release,

and a special assessment of $100. Phillips challenges the sufficiency of the evidence

supporting the jury‟s guilty verdict under Rule 29(a) of the Federal Rules of Criminal

Procedure. We affirm his conviction.

       While driving in West Philadelphia on the evening of December 22, 2004, Phillips

was stopped by two Philadelphia police officers who noticed that his registration sticker

was expired. Phillips pulled over, but when the officers pulled up next to him, he got out

of his car and began to run up the street. The officers testified that Phillips pulled a

handgun from his jacket pocket as he was running, eventually stumbled to the ground,

and lost control of the firearm. The officers handcuffed him while he was on the ground

and recovered the handgun from a grassy area near to where Phillips had fallen. The

handgun was described on a property receipt submitted to the Philadelphia Police

Department Firearms Identification Unit.

       Phillips was found guilty of possession of a firearm by a convicted felon after a

one-day jury trial. His only basis for appealing his conviction is his claim that there was

insufficient evidence to support the jury‟s verdict finding him guilty.

       In determining whether there was legally sufficient evidence to support a jury

verdict, we ask whether “viewing the evidence in the light most favorable to the

prosecutor, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in

original). We must be “ever vigilant . . . not to usurp the role of the jury by weighing

credibility and assigning weight to the evidence, or by substituting [the court‟s] judgment

                                              2
for that of the jury.” United States v. Boria, 592 F.3d 476, 480 (3d Cir. 2010) (internal

citation omitted). See also United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (“We

apply a particularly deferential standard of review when deciding whether a jury verdict

rests on legally sufficient evidence. „It is not for us to weigh the evidence or to determine

the credibility of witnesses.‟”) (internal citation omitted).

       The statute under which Phillips was charged, § 922(g)(1), has three elements: (1)

the defendant knowingly possessed a firearm; (2) it had passed in interstate commerce;

and (3) the defendant had been convicted in court of a crime punishable by imprisonment

for a term in excess of one year. We conclude that the Government introduced evidence

that, “in the light most favorable to the prosecution,” was sufficient to prove “the

essential elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319.

        First, two police officers testified that Phillips possessed the gun at the time of his

arrest. According to their testimony, Phillips had the gun in his hand immediately prior

to his arrest and he dropped the gun as he tripped and fell to the ground while running

from the officers. Although Phillips denied possession of the gun when he testified in his

defense at trial, the jury was entitled to credit the officers‟ testimony and discredit that of

Phillips.1 It is not for us to re-evaluate a credibility determination made by the jury

unless the “credibility determination was incredible as a matter of law.” United States v.

Saulter, 60 F.3d 270, 275 (7th Cir. 1995). That is not so here.



1
  The Government did not have to prove that Phillips owned the firearm, but simply that
it was in his possession. See United States v. Mains, 33 F.3d 1222, 1228 (10th Cir.
1994).
                                               3
       Second, experts from the Bureau of Alcohol, Tobacco, Firearms and Explosives

and the Philadelphia Police Department Firearms Identification Unit testified regarding

the gun. It was confirmed to be an Israeli Military Industries Desert Eagle, manufactured

in Israel and imported into the United States by a company located in Minnesota. The

Government only had to prove that the gun seized had been in U.S. interstate commerce

at some time in the past. See Scarborough v. United states, 431 U.S. 563, 575 (1977);

United States v. Singletary, 268 F.3d 196, 200 (3d Cir. 2001) (“the transport of a weapon

in interstate commerce, however remote in the distant past, gives its present intrastate

possession a sufficient nexus to interstate commerce to fall within the ambit of the

statute”). The jury had sufficient evidence before it to conclude that the gun Phillips

possessed had traveled in foreign and interstate commerce, satisfying the second element

of the statute.

       Third, Phillips stipulated to his status as a felon, satisfying the final element of the

statute. He does not dispute that this element was proven at trial.

       Phillips asks us to upset the jury‟s verdict based on his view of the credibility of

the witnesses at trial. However, the jury was entitled to credit the prosecution‟s witnesses

and had sufficient evidence before it to find that the Government proved all three

elements of the statute beyond a reasonable doubt. Phillips has presented no other

arguments on appeal. Therefore, his challenge to the sufficiency of the evidence fails and

we affirm his conviction.




                                               4